 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Block Company, A Subsidiary of AmericanHoist & Derrick Company and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, Amalga-mated Local 686. Case 3-CA-6716May 6, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge duly filed on August 30, 1976, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,Amalgamated Local 686, hereinafter called theUnion, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 3, issued a complaint and notice of hearingon September 28, 1976, against Western BlockCompany, a Subsidiary of American Hoist & DerrickCompany, hereinafter called Respondent. The com-plaint alleges that Respondent has engaged in, and isengaging in, unfair labor practices within themeaning of Section 8(a)(l) and (5) of the NationalLabor Relations Act, as amended, by refusing tobargain collectively with the Union as the exclusivebargaining representative of its employees. OnOctober 14, 1976, Respondent filed an answerdenying the commission of any unfair labor practic-es.On January 4 and 6, 1977, the parties executed astipulation of facts, by which they waived a hearingbefore an Administrative Law Judge and the is-suance of an Administrative Law Judge's Decisionand recommended Order, and agreed to submit thecase to the National Labor Relations Board forfindings of fact, conclusions of law, and an Orderbased upon a record consisting of the charge, thecomplaint and notice of hearing, answer to thecomplaint, and the stipulation of facts and exhibitsattached thereto.On February 1, 1977, the Board approved thestipulation of the parties and ordered the proceedingtransferred to the Board, granting permission for thefiling of briefs. Thereafter, both the Respondent andthe General Counsel filed briefs in support of theirrespective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Board makesthe following:229 NLRB No. 78FINDINGS OF FACTI. JURISDICTIONRespondent Western Block Company, a Subsidiaryof American Hoist & Derrick Company, is, and at alltimes material herein has been, a corporation dulyorganized under, and existing by virtue of, the lawsof the State of Delaware. Respondent has maintainedits principal place of business in Lockport, NewYork, and is engaged in the manufacture, sale, anddistribution of tackle blocks and related products.During the past 12 months, a representative period,Respondent sold and shipped products valued inexcess of $50,000 from its facility in Lockport, NewYork, directly to points outside the State of NewYork.Respondent admitted, and we find, that WesternBlock Company, a Subsidiary of American Hoist &Derrick Company, is, and at all times material hereinhas been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDWe find that International Union, United Automo-bile, Aerospace and Agricultural Implement Workersof America, Amalgamated Local 686, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe facts stipulated to by the parties indicate thatthe Union was certified by the Board on January 24,1945, as the exclusive bargaining representative ofRespondent's production and maintenance employ-ees. At all times material herein, Respondent and theUnion have been parties to a collective-bargainingagreement, which is effective from July 16, 1975, toJuly 21, 1978. The contract clauses in question are inpertinent part as follows:Article ISection 5(d). The Company will deduct all Uniondues from the pay of each member of the Unioncovered by this agreement. ....Section 5(e). All deductions shall be mademonthly during the second pay period of eachmonth.Section 5(g). The sums deducted shall be remittedto the Secretary-Treasurer of Local 686 UAW not482 WESTERN BLOCK COMPANYlater than the tenth day of the following month inwhich such deductions are made.On May 19, 1976,1 Arbitrator Robert E. Stevensissued his opinion and award, sustaining the griev-ances of John Logan, president of Unit 7, Local 686,the bargaining unit at Respondent's facility. Thearbitrator found that Logan's absences on 2 days forunion business were excused absences authorized byarticle V, section 4(a), of the contract, which allowsleaves of absence for any employee elected to unionoffice or as a delegate to any labor activity.By letter dated June 23, Respondent notified theUnion that "[i]t is the policy of the Western BlockCompany to make a nominal charge when [theUnion] requirels] the services of our employeesduring working hours and off the Company premis-es." Hourly and daily amounts to be charged forsuch services were set forth in the letter. Enclosedwith the letter was an invoice billing the Union forthe services of John Logan. By invoice dated July 23,Respondent charged the Union for the services ofRobert Prentice and Gary Moulden. On July 26,Respondent notified the Union that its account waspast due, and further stated that if "payment is notforth coming, by return mail, we will debit youraccount by the above amount."On August 10, Respondent sent the Union a checkfor the amount of dues deducted from the employees'wages in July. However, Respondent did not remit tothe Union the full amount of dues collected, butinstead deducted from the dues collected the amountRespondent had previously charged the Union forthe services of Logan. In late August, Respondentinformed the Union that it owed Respondent for theservices of Prentice and Moulden. By letter datedAugust 25, the Union notified Respondent that "thewithholding of dues monies is in violation of [the]contract." In turn, on August 30, Respondentinformed the Union that it had no choice but to debitthe Union's dues collection account when the Uniondid not pay Respondent's invoices. Respondentfurther stated that such actions were not unlawful onits part, but that the Union's failure to pay Respon-dent's invoice was unlawful.In succeeding months, Respondent adhered to itspolicy of charging the Union for the services ofemployees on union business. Respondent continuedto deduct from the Union's dues-checkoff collectionaccount amounts charged to the Union for employ-ees' services. The parties stipulated that Respondenthas continued such actions pending determinationby the Board.i All dates are in 1976 unless otherwise indicated.B. Contentions of the PartiesThe General Counsel contends that Respondenthas violated Section 8(aX5) of the Act by promulgat-ing and unilaterally instituting a policy of chargingthe Union for the services of employees engaged inunion business and by offsetting the amountscharged for such services against the Union's dues-checkoff account. The General Counsel argues thatan employer under a duty to bargain with a unioncannot alter established employment conditionswithout so bargaining. According to the GeneralCounsel, Respondent not only changed an existingcondition of employment without consultation withthe Union, but also failed and refused to honor theparties' existing collective-bargaining agreement bynot remitting to the Union the full amount of dueschecked off to the Union pursuant to that agreement.Respondent initially contends that the Boardshould decline to assert jurisdiction in this proceed-ing, claiming that the policies of the Act, as set out inSection 7 thereof, were not intended to apply to thefacts of this case. In support of this argument, as wellas its argument that it has not violated the Act,Respondent claims that its employees have not beendenied their Section 7 rights. Specifically addressingthe charge that it has violated Section 8(a)(5) of theAct, Respondent contends that it has bargained withthe Union regarding the checkoff of dues and thatsuch checkoff is continuing. Respondent claims thatthe issue of the setoff of charges against union dues isa private controversy between the parties over whichthe Board does not have jurisdiction.C. Analysis and ConclusionsSection 8(d) of the Act provides that parties shallbargain in good faith with respect to wages, hours,and other terms and conditions of employment.Related to this duty to bargain is the "correlativeobligation of an employer not to unilaterally changeemployment conditions without first giving theemployees' collective-bargaining representative priornotice and adequate opportunity to negotiate."2Here, Respondent, without prior notice to orconsultation with the Union, changed an existingcondition of employment by unilaterally promulgat-ing a policy of charging the Union for the services ofemployees engaged in union business. Additionally,by failing and refusing to remit to the Union the fullamount of dues withheld from the unit employees'wages, as required by the parties' collective-bargain-ing agreement, Respondent has further unilaterally2 Ladish Co., 219 NLRB 354. 356 (1975).483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified the existing conditions of employment asset forth in said agreement.3By such actions, whichconstitute a rejection of the principles of collectivebargaining and an infringement on the Section 7rights of its employees, Respondent has violatedSection 8(a)(l) and (5) of the Act.4IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that Respondent cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act.Respondent has, without complying with theprovisions of Section 8(d) of the Act, unilaterallymodified the unit employees' existing conditions ofemployment by instituting a policy of charging theUnion for the service of employees engaged in unionbusiness and by failing to remit to the Union, asrequired by the parties' collective-bargaining agree-ment, the full amount of dues which it deducted fromthe employees' wages. We shall therefore order thatRespondent recognize and deal with the Union asthe exclusive bargaining representative of its employ-ees in the appropriate unit by honoring in all itsterms the agreement executed by the parties on July16, 1975. In honoring said agreement, Respondentshall continue to deduct dues from the unit employ-ees' wages and remit the full amount thereof to theUnion as required by the agreement. We shall furtherorder that Respondent remit to the Union moneyswithheld from the Union's dues-checkoff collectionaccount, together with interest thereon at 6 percentper annum.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent Western Block Company, a Sub-sidiary of American Hoist & Derrick Company, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, Amalgamated Local 686, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All hourly production and maintenance em-ployees of Respondent, excluding office clericalemployees and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since January 24, 1945, the above-named labororganization has been, and now is, the certified andexclusive representative of all the employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By unilaterally modifying the unit employees'existing conditions of employment by promulgatinga policy of charging the Union for the services ofemployees engaged in union business and by failingto remit to the Union, as required by the parties'collective-bargaining agreement, the full amount ofdues deducted from the employees' wages, Respon-dent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby has engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Western Block Company, a Subsidiary of AmericanHoist & Derrick Company, Lockport, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Instituting, maintaining, and enforcing itspolicy of charging the Union for the services ofemployees engaged in union business and offsettingthe amounts so charged against the Union's dues-checkoff collection account without giving the Union4 Cf. Shen-Mar Food Products, Inc., 221 NLRB 1329(1976).4843 Cf. Cavaler Spring Comnpany, 193 NLRB 829 (1971). WESTERN BLOCK COMPANYadequate opportunity to negotiate about such mat-ters.(b) Refusing to carry out the terms of thecollective-bargaining agreement executed by Re-spondent and the Union on July 16, 1975, by failingto remit to the Union the full amount of duesdeducted from the unit employees' wages, as re-quired by said agreement. The Union is the exclusivebargaining representative of the employees in thefollowing appropriate unit:All hourly production and maintenance employ-ees employed by Respondent at its Lockport,New York, facility, excluding office clericalemployees and supervisors as defined in the Act.(c) In any like or related manner failing or refusingto bargain collectively with the representative of itsemployees and thereby interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Comply with the terms of the collective-bar-gaining agreement executed by Respondent and theUnion on July 16, 1975.(b) As required by said agreement, deduct moneysfrom the unit employees' wages for dues and remitthe full amount thereof to the Union.(c) Remit to the Union moneys withheld from thedues-checkoff collection account, together withinterest thereon at 6 percent per annum.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records necessary to analyze the amount dueunder the terms of this Order.(e) Post at its Lockport, New York, facility, copiesof the attached notice marked "Appendix."sCopiesof said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by Respondent for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with., In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT institute, maintain, or enforce apolicy of charging the Union for the services ofemployees engaged in union business and offset-ting the amounts so charged against the Union'sdues-checkoff collection account, without givingthe Union adequate opportunity to negotiateabout such matters.WE WILL NOT refuse to carry out the terms ofthe collective-bargaining agreement executed byWestern Block Company, a Subsidiary of Ameri-can Hoist & Derrick Company, and the Union onJuly 16, 1975, by failing to remit to the Union thefull amount of dues deducted from the unitemployees' wages. The Union is the exclusivebargaining representative of the employees in thefollowing appropriate unit:All hourly production and maintenanceemployees employed by Western BlockCompany, a Subsidiary of American Hoist& Derrick Company, at its Lockport, NewYork, facility, excluding office clerical em-ployees and supervisors as defined in theAct.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the representa-tive of our employees and thereby interfere with,restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of theAct.WE WILL comply with the terms of thecollective-bargaining agreement executed on July16, 1975.WE WILL, as required by said agreement,deduct moneys from the unit employees' wagesfor dues and remit the full amount thereof to theUnion.WE WILL remit to the Union moneys withheldfrom the dues-checkoff collection account, to-gether with interest thereon at 6 percent perannum.WESTERN BLOCKCOMPANY, A SUBSIDIARYOF AMERICAN HOIST &DERRICK COMPANY485